In my opinion, and as affecting the interests of the parties to the record, the devise in this case is to the testator's two nephews, John D. and Clem Jowers, to be equally divided between them, and on the death of either or both of them, the property, that is, the entire property goes over and is governed by the second limitation. John D. Jowers having died without issue, the property under the second limitation should go the one half to the heirs of Archibald and Gilbert Patterson and the other half to the surviving brother, Clem, to have and to hold same in absolute ownership. I do not think that the interpretation giving the words "property herein bequeathed," and in the same sentence, one meaning if one of the brothers should die without issue, and another meaning if both should die, can be sustained; nor do I think that the testator could have intended to cut down the estate of either of the surviving brothers on the death of one of them without issue, but his intent and purpose was, as stated, if one of the first takers should *Page 315 
die without issue the interest of the dead brother should go to the heirs of these two Pattersons, and the surviving brother should retain his half in absolute ownership.